DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 03/09/2022 which amended claims 14, 17 and 18, cancelled claims 16 and 19-22 and added new claims 23-26. Claims 1-15, 17-18 and 23-26 are currently pending in the application for patent.

Allowable Subject Matter
Claims 1-15, 17-18 and 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the phosphor regions being located at different radial positions of the phosphor wheel and not overlapped, each of the phosphor regions having a plurality of color sections; wherein during the rotation of the phosphor wheel, the light spots are located at the color sections having the same fluorescent characteristic respectively in the phosphor regions.
These limitations in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.
The dependent claims, claims 2-13, are likewise allowable by virtue of their dependency upon allowable independent claim 1 as detailed above.
Regarding Claim 14, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a third color section disposed at the first radial position of the phosphor wheel along the radian and forming a third central angle; and a fourth color section disposed at the second radial position of the phosphor wheel along the radian and forming a fourth central angle, wherein the third color section and the fourth color section are coated with a second fluorescent material, and the third central angle and the fourth central angle are equal; wherein when the phosphor wheel rotates, said two light spots excite the second fluorescent material on the third color section and the fourth color section substantially at the same time.
These limitations in combination with the other limitations of claim 14 renders the claim non-obvious over the prior art of record.
The dependent claims, claims 15, 17 and 18, are likewise allowable by virtue of their dependency upon allowable independent claim 14 as detailed above.
Regarding Claim 23, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious two light-transmissive regions disposed on the phosphor wheel and spaced apart from the first color section and the second color section, wherein when the phosphor wheel rotates, said two light spots pass through said light-transmissive regions substantially at the same time.
These limitations in combination with the other limitations of claim 23 renders the claim non-obvious over the prior art of record.
The dependent claim, claim 24, is likewise allowable by virtue of it’s dependency upon allowable independent claim 23 as detailed above.
Regarding Claim 25, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a fifth color section and a sixth color section disposed on the phosphor wheel and spaced apart from the first color section and the second color section, wherein the fifth color section and the sixth color section are coated with a third fluorescent material, and when phosphor wheel rotates, said two light spots excite the third fluorescent material on the fifth color section and the sixth color section substantially at the same time.
These limitations in combination with the other limitations of claim 25 renders the claim non-obvious over the prior art of record.
The dependent claim, claim 26, is likewise allowable by virtue of it’s dependency upon allowable independent claim 25 as detailed above.

Sugiyama (US 2012/0268503) teaches an optical device (Figure 8; Light Source Device 5), comprising: 
a phosphor wheel (Figure 8; Fluorescent Plate 35) having a radian (see Figure 9); 
a first color section disposed at a first radial position of the phosphor wheel (Figure 9; Fluorescent Plate 35) along the radian and forming a first central angle (see Figure 9; wherein the first color section is being interpreted as the portion of the fluorescent plate 35 to the left of the vertical line extending down the center thereof); 
a second color section disposed at a second radial position of the phosphor wheel (Figure 9; Fluorescent Plate 35) along the radian and forming a second central angle (see Figure 9; wherein the first color section is being interpreted as the portion of the fluorescent plate 35 to the right of the vertical line extending down the center thereof), wherein the first color section and the second color section are coated with a first fluorescent material (Figure 9; Fluorescent Material Layer 313), and the first central angle and the second central angle are equal (see Figure 9; wherein the portion of the fluorescent plate 35 to the right and to the left of the vertically extending line yield equivalent angles with respect to the center such that the first central angle and the second central angle are equal); and 
two light sources (Figure 8; Solid-State Light Source Units 10 and 20) generating two light spots for respectively exciting the fluorescent material on the first color section and the second color section (see Figure 8 and Paragraph [0132]), wherein when the phosphor wheel (Figure 8; Fluorescent Plate 35) rotates, said two light spots excite the first fluorescent material (Figure 9; Fluorescent Material Layer 313) substantially at the same time (see Paragraph [0132]).

Khan (US 2014/0226306) discloses an optical device (Figure 9; Element 900), comprising: a phosphor wheel (Figure 9; Element 908) having two phosphor regions (see Paragraph [0050] and Figure 2; wherein it is disclosed that phosphor wheel 908 is designed identical to phosphor wheel 108 depicted in Figure 2 and the phosphor regions are the regions on the left and right of the metal strip 22 on the wheel inclusive of color sections 214, 216 and 218), the phosphor regions (Figure 2; wherein the regions on the left and right of the metal strip 22 on the wheel inclusive of color sections 214, 216 and 218) being located at different positions of the phosphor wheel (Figure 9; Element 908) and not overlapped (see Figure 2), each of the phosphor regions (Figure 2; wherein the regions on the left and right of the metal strip 22 on the wheel inclusive of color sections 214, 216 and 218) having a plurality of color sections (see Figure 2; Elements 214, 216 and 218; Paragraph [0009]); and two light sources (Figure 9; Element 902) emitting two light beams so as to respectively provide two light spots on the phosphor wheel (see Figure 9 and Paragraph [0050]), the light spots being respectively located at the phosphor regions (see Paragraph [0050]; wherein it is disclosed that first and second input beams are shown incident at diagonally opposite locations of a phosphor wheel 908), wherein during the rotation of the phosphor wheel (Figure 9; Element 908), the light spots are located at the color sections having the same fluorescent characteristic respectively in the phosphor regions (see Paragraph [0050]; wherein it is disclosed that first and second input beams are shown incident at diagonally opposite locations of a phosphor wheel 908 having identical color sequence pattern generating segments [ blue, green, red, yellow color generating segments] spaced 180 degrees apart about a same annular ring).

As it pertains to the limitations of claim 1, Neither Sugiyama or Khan expressly teaches, suggests or renders obvious the phosphor regions being located at different radial positions of the phosphor wheel and not overlapped, each of the phosphor regions having a plurality of color sections; wherein during the rotation of the phosphor wheel, the light spots are located at the color sections having the same fluorescent characteristic respectively in the phosphor regions.
As it pertains to the limitations of claim 14, Neither Sugiyama or Khan expressly teaches, suggests or renders obvious a third color section disposed at the first radial position of the phosphor wheel along the radian and forming a third central angle; and a fourth color section disposed at the second radial position of the phosphor wheel along the radian and forming a fourth central angle, wherein the third color section and the fourth color section are coated with a second fluorescent material, and the third central angle and the fourth central angle are equal; wherein when the phosphor wheel rotates, said two light spots excite the second fluorescent material on the third color section and the fourth color section substantially at the same time.
As it pertains to the limitations of claim 23, Neither Sugiyama or Khan expressly teaches, suggests or renders obvious two light-transmissive regions disposed on the phosphor wheel and spaced apart from the first color section and the second color section, wherein when the phosphor wheel rotates, said two light spots pass through said light-transmissive regions substantially at the same time.
As it pertains to the limitations of claim 25, Neither Sugiyama or Khan expressly teaches, suggests or renders obvious a fifth color section and a sixth color section disposed on the phosphor wheel and spaced apart from the first color section and the second color section, wherein the fifth color section and the sixth color section are coated with a third fluorescent material, and when phosphor wheel rotates, said two light spots excite the third fluorescent material on the fifth color section and the sixth color section substantially at the same time.
The dependent claims, claims 2-13, 15, 17-18, 24 and 26, are likewise allowable by virtue of their dependency upon allowable independent claims 1, 14, 23 and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882